Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 14, 2018 and December 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: support assembly in claim 7; damping assembly in claim 8.
For claim 7, “support assembly” is a generic placeholder for means that is coupled with the functional language “configured to constrain radial deflection of the shaft” and the “support assembly” which is preceded with “radial” is not a structural modifier thereof.  
For claim 8, “damping assembly” is a generic placeholder for means that is coupled with the functional language “ for damping radial vibration of the shaft” and the “damping assembly” which is preceded with “radial” is not a structural modifier thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,200,003 (Miller hereinafter).
For claim 15, Miller teaches a method for damping bending vibration of a shaft, the method comprising: rotating the shaft 22 about an axis of rotation; and damping, by way of a damping device, bending vibration of the shaft 22, wherein the damping device comprises a housing 16, 18 defining a chamber (see FIG. 1) configured to receive a damping fluid 38 and a damping disc 28 operatively coupled with the shaft 22 and at least partially received within the chamber, wherein the damping disc 28 is movable within the chamber to move the damping fluid such the damping fluid absorbs energy due to bending vibration emitted by the shaft.  Note, Miller damps oscillations of the shaft and is deemed to be analogous with bending vibrations.
For claim 17, Miller teaches a damping device for damping bending vibration of a shaft rotatable about an axis of rotation, the damping device coupled with a support structure, the damping device comprising: a housing 16, 18 defining a chamber configured to receive a damping fluid 38; and a damping disc 28 operatively coupled with the shaft 22 and at least partially received within the chamber (see FIG. 1), wherein the damping disc is configured to wobble within the chamber to move the damping fluid along a direction substantially parallel to the axis of rotation for damping bending vibration of the shaft.  Note, Miller damps oscillations of the shaft and is deemed to be analogous with bending vibrations. The support structure recited in the preamble is not a limiting feature of the damping device, but rather a manner of use of the damping device.     See MPEP 2111.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 17 above, and further in view of United States Patent No. 5,816,372 (Carlson et al. hereinafter).
Miller is explained above with respect to claim 17, but does not appear to show a support structure which positions the damping device as claimed in claim 1.  
Carlson et al. teach a viscous damper having a housing 22 supported by a support structure 25/23, a damping disc 26 disposed in the housing 22 and a damping fluid 30.
Because the damper of Miller is silent with respect to being incorporated to any support structure, but Carlson et al. show a similar damper, but where the damper is secured to a support structure, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to support the Miller damper with a support structure, as taught by Carlson et al., for the purpose of fixing the damper to a supporting member.  
For claim 2, because the Miller invention damps oscillations of the shaft, the disc 28 of Miller under operation, moves the damping fluid 38 substantially along a direction parallel to the axis of rotation for damping the bending vibration of the shaft.  
	For claim 3, the damping disc 28 of Miller is configured to wobble within the chamber (see FIG. 1 and noting the oscillation damping capabilities of Miller).
	For claim 4, the damping disc 28 of Miller is configured to wobble within the chamber about a first axis orthogonal to the axis of rotation and a second axis orthogonal to the first axis and the axis of rotation.  (See FIG. 1 and noting the oscillation damping capabilities of Miller and the apertures 12).
	
For claim 7, Miller does not show a radial support assembly configured to constrain radial deflection of the shaft.
Carlson et al. however, show the use of bearings 44 which radially constrain the deflection of the shaft.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add bearings to the Miller damper, as taught by Carlson et al. for the purpose of constraining radial deflection of the shaft.  

For claim 13, Miller does not consider mixing holes in the damping disc for the magnetic fluid.
However, Carlson et al. teaches the damping disc 26 having mixing holes 48 for the purpose of ensure the magnetic fluid remains in a slurry state.
Since the Miller damper uses magnetic fluid as the damping fluid and Carlson et al. teaches the use of holes in the damper disc to mix the magnetic damping fluid it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damping disc of Miller to have mixing holes therein, as taught by Carlson et al., for the purpose of ensuring the magnetic fluid remains in a slurry state.




Allowable Subject Matter
Claims 8-12, 14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 8, the combination of Miller and Carlson et al. as explained above fails to provide further for a radial damping assembly as provided by a radial squeeze damper 251 set forth in paragraph 0036. 
For claims 9-12, the combination of Miller and Carlson et al. as explained above fails to provide further for the damping disc geometry for the partition walls of the housing.  
For claim 14, the combination of Miller and Carlson et al. as explained above fails to provide further for radially inner and outer circumferentially spaced squeeze ports.  The number and size of the squeeze ports is a design consideration of the damping disc.  It would not be obvious to add inner or outer mixing holes to the modified Miller in view of Carlson et al. as such a change would be improper hindsight.  
For claims 16 and 20, the combination of Miller in view of Carlson et al. is passive and not active or with a circulation system.  
Finally, for claim 18, there is no consideration of employing the device of Miller to the specific application of a tail rotor shaft of a rotary aerial vehicle.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799